Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marshall-Wilson (US Publication 2007/0201376 A1).
Regarding claim 1, Marshall-Wilson discloses a communications server (computer system 12, see Fig. 1, paragraph 0025) comprising:
a data receiver configured to receive status data indicating, for each communication
terminal of a set of communication terminals, a current device status of that communication
terminal (dispatch application receives a plurality of device information for each of the plurality of communication devices 18, 20, 22, 24, see paragraph 0036, Fig. 1; device information for 
a terminal manager configured to assign each communication terminal of the set of
communication terminals to one or more communication terminal groups in dependence upon
the respective status data for that communication terminal (dispatch module utilizes the device status information to identify selected ones of the plurality of communication devices 18, 20, 22, and 24 to participate in the ad hoc call group, see paragraph 0036); and
a communications controller to control the transmission of communications data to each
of the set of communication terminals in dependence upon the respective communication
terminal group to which that communication terminal is assigned by the terminal manager (group communication module for broadcasting/transmission of the event information to the members of the call group.  Such event information may be provided as a data and voice communication, see paragraph 0057).

Regarding claim 2, Marshall-Wilson discloses a communications server according to claim 1, in which the terminal manager is configured to assign each communication terminal to a single communication terminal group selected from a set of two or more candidate communication terminal groups (communication devices are identified with a call group of a plurality of call groups in system 10, see paragraphs 0049, 0033).

Regarding claim 3, Marshall-Wilson discloses a communications server according to claim 1, in which the data receiver is configured to receive the status data for a given communication terminal from the given communication terminal (dispatch application receives a 
the current device status comprises, for the given communication terminal, at least a
current data output capability of a user interface of the given device (device status that represents a current ability of the device, see paragraph 0036).

Regarding claim 4, Marshall-Wilson discloses a communications server according to claim 3, in which the status data indicates, for the given communication terminal, at least one capability selected from the list consisting of:
(i) whether an external audio transducer is currently connected to handle audio signals
for the given communication terminal;
(ii) a current notification mode indicating the handling of user notifications by the given
communication terminal (the device status represents a current ability of the device to response to an event such as the device status indicates an available status to allow the respective device to respond to an event and participate in a group call, see paragraph 0036); and
(iii) whether a display screen of the given communication terminal is currently in a locked state or an unlocked state.

Regarding claim 13, Marshall-Wilson discloses a communications server according to claim 1, in which the terminal manager is configured to access data indicating a category of a user of each terminal device (device information includes a device that provides a classification 
the terminal manager is configured to assign a given communication terminal to a group selected in response to the category of the user of the given terminal device (dispatch module utilizes the device status information to identify selected ones of the plurality of communication devices 198, 20, 22, and 24 to participate in the ad hoc call group, see paragraph 0036).

Regarding claim 14, Marshall-Wilson discloses a communications server according to claim 1, in which the terminal manager is configured to access data indicating a time period for communications between the communication terminals (the call group may be maintained by the system for a predetermined time period, see paragraph 0059); and 
the communications controller is configured to inhibit communication between the terminal devices at times other than the time period (system setting for a predetermined time period of inactive communications among the call group, see paragraph 0059).

Regarding claim 15, Marshall-Wilson discloses a communications server according to claim 14, in which the communication terminals are telephone devices having a telecommunications capability (communication devise 18, 20, 22, 24 exchange communication signals such as voice, graphical and text communications information, see paragraph 0047) independent of the communications server (communication devices 18, 20, 22, 24 are separate from the computer system 12, see Fig. 1, paragraph 0025); and 
the communications controller is configured to instruct the communication terminals to inhibit communication using the telecommunications capability within the time period (system 

Regarding claim 16, Marshall-Wilson discloses a communications server according to claim 1, in which the communication terminals are configured to communicate with one another by a source terminal (communication devices include a cellular telephone, see paragraph 0046, Fig. 1) transmitting a communication to the communications server (communications devices include a server, see paragraph 0046, Fig. 1; each communications device 18, 20, 22 and 24 includes a communications module enabling the respective communications device to exchange communications signals with other communications devices across the communications network 16, see paragraph 0047), and the communications server transmitting the communication to one or more destination terminals (each communications device 18, 20, 22, 24 may communicate with any other device associated with the communications network 16, see paragraph 0046).

Regarding claim 17, Marshall-Wilson discloses a communications system (a group communications system 10, see paragraphs 0017, 0025, Fig. 1) comprising:
a communications server according to claim 1 (computer system 12, see paragraph 0046, Fig. 1); and
a set of communication terminals each configured to receive communications data (each communications device 18, 20, 22 and 24 includes a communications module enabling the respective communications device to exchange communications signals with other communications devices across the communications network 16, see paragraph 0047) and
to provide status data indicating a respective current device status to the communications


Regarding claim 18, Marshall-Wilson discloses a computer-implemented method of operation of a communications server (computer system 12, Fig. 1), the method comprising:
receiving status data indicating, for each communication terminal of a set of communication terminals, a current device status of that communication
terminal (dispatch application receives a plurality of device information for each of the plurality of communication devices 18, 20, 22, 24, see paragraph 0036, Fig. 1; device information for each respective device incudes a device status that represents a current ability of the device, see paragraph 0036);
assigning each communication terminal of the set of communication terminals to one or more communication terminal groups in dependence upon the respective status data for that communication terminal (dispatch module utilizes the device status information to identify selected ones of the plurality of communication devices 18, 20, 22, and 24 to participate in the ad hoc call group, see paragraph 0036); and
controlling the transmission of communications data to each of the set of communication terminals in dependence upon the respective communication terminal group to which that communication terminal is assigned by the terminal manager (group communication module for broadcasting/transmission of the event information to the members of the call group.  Such event information may be provided as a data and voice communication, see paragraph 0057).



Regarding claim 20, Marshall-Wilson discloses a non-transitory, machine-readable medium which stores computer software according to claim 19 (main memory for storing instructions related to dispatch module, group communications module and location module, see paragraph 0027).

Regarding claim 21, Marshall-Wilson discloses a computer-implemented method of operation of a communication terminal (communication device 18, see paragraphs 0043, 0036, Fig. 1), the method comprising:
generating status data indicating a current device status of the communication terminal (device information is gathered from each of the plurality of communications devices 18, 20, 22, 24, see paragraph 0043; device information includes device status, see paragraph 0036);
transmitting the status data to the communications server (device information is gathered from each of the plurality of communications devices 18, 20, 22, 24 by group communications module 32 in computer system 12, see paragraph 0043, Fig. 1; device information includes device status, see paragraph 0036); and
performing communication with one or more other communication terminals via the
communications server (dispatch module of the computer system 12 utilizes the device status information to identify selected ones of the plurality of communication devices 18, 20, 22, and 24 to participate in the ad hoc call group, see paragraph 0036, Fig. 1). 

Regarding claim 22, Marshall-Wilson discloses computer software which, when executed by a computer, causes the computer to perform the method of claim 21 (executable instructions to be executed by a processor, see Fig. 7, paragraph 0047).

Regarding claim 23, Marshall-Wilson discloses a non-transitory, machine-readable medium which stores computer software according to claim 22 (memory 128 for storing executable instructions, see Fig. 7, paragraph 0047).

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 5, a communications server according to claim 4, in which the terminal manager is configured to assign the given communication terminal to:
a communication terminal group to which audio communications are transmitted, when
the status data indicates that an external audio transducer is currently connected to handle
audio signals for the given communication terminal; or
a communication terminal group to which textual communications are transmitted, when
the status data indicates that the current notification mode is a mode using only one or both of visual and vibrational notifications and that the display screen of the given communication terminal is currently unlocked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471